Exhibit 10.1

 

ACQUISITION AGREEMENT

 

 

BY AND BETWEEN

 

THERMADYNE ITALIA S.R.L.

 

AND

 

MASE GENERATORS S.P.A.

 

 

RELATING TO

 

GEN SET S.P.A.

 

 

 

December 22, 2005

 

Marena, Bonvicini, Aghina & Ludergnani

STUDIO LEGALE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - PRELIMINARY COVENANTS

2

 

 

 

1.1

RECITALS AND ANNEXES

2

 

 

 

1.2

DEFINED TERMS

2

 

 

 

1.3

ACCOUNTING PRINCIPLES

2

 

 

 

ARTICLE 2 - SALE AND PURCHASE OF THE SHARES

3

 

 

 

2.1

SALE AND PURCHASE

3

 

 

 

2.2

CLOSING

3

 

 

 

2.3

NATURE OF THE AGREEMENT

3

 

 

 

ARTICLE 3 - PRICE - PAYMENTS

3

 

 

 

3.1

PRICE OF THE SHARES

3

 

 

 

3.2

PAYMENTS

4

 

 

 

ARTICLE 4 - ACTIONS PRIOR TO OR AT THE CLOSING DATE

4

 

 

 

4.1

CORPORATE ACTIONS

4

 

 

 

4.2

PERFORMANCE OF CLOSING

5

 

 

 

4.3

SIMULTANEOUS TRANSACTIONS

5

 

 

 

ARTICLE 5 - SELLER’S REPRESENTATIONS AND WARRANTIES

5

 

 

 

5.1

SELLER’S REPRESENTATIONS AND WARRANTIES

5

 

 

 

5.1.1

Power and authority of Seller

6

 

 

 

5.1.2

Share Capital of the Company

6

 

 

 

5.1.3

Title to the Shares

7

 

 

 

S.1.4

Good Standing

7

 

 

 

5.1.5

By-laws and corporate records

7

 

 

 

5.1.6

Powers of attorney

7

 

 

 

5.1.7

No conflict

8

 

 

 

5.1.8

Financial statements and accounting books

8

 

 

 

5.1.9

Interests in other entities—Shareholders Agreements

8

 

 

 

5.1.10

Receivables

9

 

 

 

5.1.11

Inventory

9

 

 

 

5.1.12

Title to Assets

10

 

 

 

5.1.13

Real Property and Leases

10

 

 

 

5.1.14

Intellectual property rights

11

 

 

 

5.1.15

Bank Accounts and Loans

12

 

 

 

5.1.16

Guarantees given by the Company

12

 

 

 

5.1.17

Material Contracts

12

 

 

 

5.1.18

Insurance policies

12

 

 

 

5.1.19

Taxes

13

 

 

 

5.1.20

Employees

13

 

 

 

5.1.21

Litigation

14

 

 

 

5.1.22

Conduct of Business

15

 

 

 

5.1.23

Compliance with laws

15

 

 

 

5.2

NO DISCLAIMER; NO OTHER REPRESENTATIONS AND WARRANTIES

15

 

 

 

ARTICLE 6 - INDEMNIFICATION OBLIGATIONS

16

 

 

 

6.1

INDEMNIFICATION BY SELLER

16

 

i

--------------------------------------------------------------------------------


 

6.2

INDEMNIFICATION BY BUYER

17

 

 

 

6.3

LIMITATIONS ON SELLER’S INDEMNIFICATION

17

 

 

 

6.4

THRESHOLD

17

 

 

 

6.5

CAP

18

 

 

 

6.6

TIME LIMITS

18

 

 

 

6.7

CLAIMS

19

 

 

 

6.8

THIRD PARTY CLAIMS

19

 

 

 

6.9

PAYMENT OF THE AMOUNT OF INDEMNIFICATION

20

 

 

 

6.10

PROVISIONAL PAYMENTS

20

 

 

 

6.11

EXCLUSIVE REMEDY

21

 

 

 

ARTICLE 7 - BUYER’S REPRESENTATIONS AND WARRANTIES

21

 

 

 

ARTICLE 8 - FURTHER COVENANTS

22

 

 

 

8.1

GUARANTEE OF THERMADYNE HOLDINGS

22

 

 

 

8.2

GUARANTEE OF MASE

22

 

 

 

8.3

AGREEMENTS WITH AFFILIATES OF THE THERMADYNE GROUP

22

 

 

 

8.4

INTERIM MANAGEMENT

23

 

 

 

8.5

NON COMPETITION

23

 

 

 

8.6

CONFIDENTIALITY

24

 

 

 

8.7

PRESS RELEASES

24

 

 

 

8.8

COOPERATION

25

 

 

 

ARTICLE 9 - MISCELLANEA

25

 

 

 

9.1

COSTS

25

 

 

 

9.2

SEVERABILITY

25

 

 

 

9.3

WAIVER

26

 

 

 

9.4

ENTIRE AGREEMENT

26

 

 

 

9.5

AMENDMENTS

26

 

 

 

9.6

NOTICES

26

 

 

 

9.7

APPLICABLE LAW

27

 

 

 

9.8

ARBITRATION

28

 

ii

--------------------------------------------------------------------------------


 

ACQUISITION AGREEMENT

 

By this agreement dated as of December 22, 2005 (the “Agreement”) by and between

 

THERMADYNE ITALIA S.R.L., with registered offices in Via Stazione 5, Villanova
D’ Ardenghi, Pavia, Italy, share capital Euro 46,482, Tax code and Register of
Enterprises of Milano no. 07978050156, represented by Mr Oreste Cazzaniga, duly
empowered (the “Thermadyne Italia” or the “Seller”, depending on the context)

 

and

 

MASE GENERATORS S.P.A., with registered offices in Via Tortona, 345, Cesena
(Forli-Cesena), Italy, share capital Euro 3,500,000, Tax code and Register of
Enterprises of Forli-Cesena no. 00687150409, represented by Mr. Luigi Foresti,
duly empowered (“Mase”),

 

WHEREAS

 

A.                                    Thermadyne Italia is an affiliate of the
Thermadyne Group (the “Thermadyne Group”), whose parent company is Thermadyne
Holdings Corporation, Suite 300, 16052 Swingley Ridge Road, St. Louis, Missouri
(“Thermadyne Holdings”);

 

B.                                    Thermadyne Italia is the sole shareholder
of GEN SET S.P.A., a company organized and existing under the laws of Italy,
having its registered office at Via Stazione 5, Villa-nova D’Ardenghi, Pavia,
Italy, and an issued and fully paid share capital of Euro 7,488,000.00, tax code
and Register of Enterprises of Pavia no. 102111540157 (the “Company”), active in
the field of manufacture of, inter alia, power generators and motor welding;

 

C.                                    Thermadyne Italia is interested in
selling, and Mase is interested in purchasing, through GEN SET S.R.L., a newly
established company controlled by Mase and designated by it (“Newco” or,
together with Mase, the “Buyer”), the entire share capital of the Company upon
the terms and conditions set forth herein; and

 

1

--------------------------------------------------------------------------------


 

D.                                    On November 8, 2005 Thermadyne Holdings
and Mase entered into a letter of intent whereby the parties thereto agreed upon
certain terms and conditions to be included in the Agreement (the “Letter of
Intent”),

 

NOW THEREFORE IT IS AGREED AS FOLLOWS.

 

ARTICLE 1 - PRELIMINARY COVENANTS

 

1.1                               RECITALS AND ANNEXES

 

The recitals set out above, as well as the documents attached hereto as Annexes,
form an integral and substantive part of the Agreement.

 

1.2                               DEFINED TERMS

 

Defined terms are used throughout the Agreement in the specific meaning
respectively attributed to each of them herein. Terms defined in the plural
include the singular and vice-versa.

 

Seller and Buyer are sometimes referred to collectively as the “Parties”.

 

1.3                               ACCOUNTING PRINCIPLES

 

For the purpose of the Agreement, reference is made to the rules of Italian law
applicable to the drafting of financial statements, as integrated by,
interpreted and applied in accordance with the accounting principles issued by
the Commission of the “Consiglio Nazionale dei Dottori Commercialisti e dei
Ragionieri” (the “Accounting Principles”).

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2 - SALE AND PURCHASE OF THE SHARES

 

2.1                               SALE AND PURCHASE

 

Subject to the terms and conditions set forth in the Agreement, Seller hereby
agrees to sell to Buyer, and Buyer agrees to purchase, all the no. 7,488,000
shares representing 100% of the share capital of the Company (the “Shares”),
free from all liens and encumbrances of any kind (the “Sale and Purchase”).

 

All rights and interests relating to the Shares, including accrued and unpaid
dividends (“godimento”) are hereby transferred with effective date as of the
Closing Date (as hereinafter defined).

 

2.2                               CLOSING

 

The Sale and Purchase shall take place, as specified herein (the “Closing”) at
the office of the Notary Roberto Scotto, in Cesena, Corte Piero della Francesca,
49, on December 29, 2005, or such other date (not later than December 31, 2005)
and place as the Parties may mutually agree in writing (the “Closing Date”).

 

2.3                               NATURE OF THE AGREEMENT

 

Upon Closing, the Agreement will have the nature of and will be considered as a
definitive sale and purchase agreement, and shall remain in full force and
effect until consummation of all relations deriving therefrom, with no need of
further confirmation or repetition of the provisions of the Agreement in other
documents.

 

ARTICLE 3 - PRICE – PAYMENTS

 

3.1                               PRICE OF THE SHARES

 

The aggregate purchase price for the Shares has been agreed between the Parties
in the fixed amount of Euro 7,596,865 (seven million five hundred and ninety-six

 

3

--------------------------------------------------------------------------------


 

thousand eight hundred and sixty-five), subject to no adjustment (the “Price of
the Shares”).

 

3.2                               PAYMENTS

 

The Price of the Shares shall be paid at the Closing Date, simultaneously with
the Closing, as follows:

 

(a)                               the amount of Euro 4,900,000 (four million
nine hundred thousand) shall be paid by Buyer to Seller in immediately available
funds by means of wire transfer, with value date as of the date of payment, on
the bank account and at the bank previously notified in writing by Seller to
Buyer or, alternatively, at Buyer’s choice, by means of certified checks
(“assegni circolari”) (the “Payment in Cash”); whilst

 

(b)                              the residual amount of Euro 2,696,865 (two
million six hundred and ninety-six thousand eight hundred and sixty-five) shall
be paid by Buyer to Seller according to separate agreements between the Parties,
by offsetting respective credits vis-à-vis each other.

 

ARTICLE 4 - ACTIONS PRIOR TO OR AT THE CLOSING DATE

 

4.1                               CORPORATE ACTIONS

 

On the Closing Date, Seller shall cause that an ordinary shareholders’ meeting
of the Company take place to resolve upon the following matters:

 

(a)                               resignation of all directors and statutory
auditors of the Company;

 

(b)                              appointment of new directors and statutory
auditors, as per the previous written instructions of Buyer; and

 

(c)                               formal waiver of any and all claims of the
Company vis-à-vis each of the above resigning directors and statutory auditors,
pursuant to Article 2393 of the Italian

 

4

--------------------------------------------------------------------------------


 

Civil Code, except in case of gross negligence and wilful misconduct (‘dolo o
colpa grave’).

 

4.2                               PERFORMANCE OF CLOSING

 

At Closing each of the Parties shall take or cause to be taken the following
actions:

 

(a)                               Seller shall deliver to Buyer all the share
certificates representing the Shares, duly endorsed in favour of Buyer;

 

(b)                              Buyer shall pay to Seller the Payment in Cash;

 

(c)                               Seller and Buyer shall execute and deliver any
other instrument or document in connection with the Sale and Purchase, including
the required stamp duty form, as required for the completion of the Sale and
Purchase; and

 

(d)                              the transfer of the Shares shall be recorded in
the Company’s shareholders’ book.

 

4.3                               SIMULTANEOUS TRANSACTIONS

 

Any and all actions and transactions constituting the Closing, including without
limitation all deeds, instruments and documents to be executed at Closing and
deliveries to be made at Closing pursuant to the Agreement, shall be regarded
for the purposes of the Closing as a single transaction so that such actions and
transactions shall be deemed to occur simultaneously, and no such transaction
shall be deemed to have been consummated until all such transactions have been
consummated.

 

ARTICLE 5 - SELLER’S REPRESENTATIONS AND WARRANTIES

 

5.1                               SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller hereby gives Buyer the following representations and warranties (the
“Seller’s Representations and Warranties”), as qualified by the specifications
and/or

 

5

--------------------------------------------------------------------------------


 

additional information set out in the disclosure schedule attached hereto as
Annex A (the “Disclosure Schedule”).

 

It is agreed that (i) the Disclosure Schedule is an integral part of the
Seller’s Representations and Warranties, (ii) the Seller’s Representations and
Warranties refer to the date hereof and to the Closing Date, unless otherwise
specified therein; and (iii) said Seller’s Representations and Warranties will
continue in full force and effect for the period, depending on the nature of
each of them, specified in the Agreement.

 

5.1.1                     Power and authority of Seller

 

Seller has full power and authority to perform the Sale and Purchase, as well as
the power to transfer the Shares to Buyer, as provided for in the Agreement.

 

Seller has taken all actions necessary to authorize execution, delivery and
performance of the Agreement.

 

All consents, approvals, authorizations and other requirements provided for by
any law which must be obtained or satisfied by Seller and which are necessary
for the execution and delivery by Seller of the Agreement and the consummation
of the transactions contemplated herein have been obtained and satisfied.

 

Seller has obtained all required or appropriate consent to the Sale and Purchase
from its lenders.

 

5.1.2                     Share Capital of the Company

 

As of the Closing Date, the share capital of the Company is equal to Euro
7,488,000.00, and is represented solely by the Shares. The Shares are duly
authorized, validly issued, outstanding and fully paid up.

 

There are no pending transactions on the capital of the Company, neither in form
of payments attributable to future capital increases nor as financing by the
shareholder, and no third party may claim any right in connection with the
Shares or the issuance of new shares of the Company.

 

6

--------------------------------------------------------------------------------


 

Since December 23, 2004 until the Closing Date no dividends have been or shall
be resolved nor distributed, in any form.

 

5.13                        Title to the Shares

 

Seller has full legal title to the Shares and full right, power and authority to
the sale and transfer thereof.

 

The Shares represent 100% of the share capital of the Company.

 

At the Closing Date the Shares shall be free and clear of any pledges, liens,
encumbrances, restrictions or commitments and of any rights of third parties.

 

The transfer of the Shares by Seller to Buyer provided for herein shall vest in
Buyer legal and beneficial title to the Shares.

 

5.1.4                     Good Standing

 

The Company is duly organized, validly existing and in good standing under the
Italian law, and has full right and authority to carry on its activity as now
conducted and to own its properties.

 

5.1.5                     By-laws and corporate records

 

A complete copy of the up-dated by-laws of the Company has been delivered to
Buyer prior to the date hereof.

 

The Company has duly kept all corporate books and records which are mandatory
under Italian law.

 

5.1.6                     Powers of attorney

 

The Disclosure Schedule contains a list of all powers of attorney granted by the
Company and currently in force.

 

7

--------------------------------------------------------------------------------


 

5.1.7                     No conflict

 

The execution and delivery of the Agreement by Seller and the fulfilment of the
obligations provided for herein at the charge of Seller is neither in conflict
with, nor shall result in a material violation or breach of any binding
obligation of Seller, nor to the best of Seller’s knowledge of any laws,
regulations or orders of the judicial authority or of any other competent
authorities applicable to Seller nor shall cause the anticipated termination of
any agreement or licence of which the Company is a party or howsoever applicable
to any of its assets and properties.

 

5.1.8                     Financial statements and accounting books

 

The financial statements of the Company as of December 31, 2004, copy of which
is attached hereto as Annex B/l (the “2004 Financial Statements”) have been
prepared in accordance with the applicable law and by applying the Accounting
Principles on a consistent basis and are true, real and correct and give a true
and fair view of the Company’s financial position and the results of its
operations and correctly reflect all assets and liabilities of the Company as at
their reference date.

 

The pro-forma financial statements of the Company as at September 30, 2005, copy
of which is attached hereto as Annex B/2 (the “Pro-Forma Financial Statements”)
have been prepared broadly on the basis of the 2004 Financial Statements.

 

The 2004 Financial Statements and the Pro-Forma Financial Statements are
herebelow sometimes collectively referred to as the “Financial Statements”.

 

The accounting books and records (“scritture contabili”) of the Company are
complete and have been regularly kept in accordance with the applicable laws.

 

5.1.9                     Interests in other entities – Shareholders Agreements

 

Expect for the shareholding interest equal to 90% of the capital of OCIM Sri
(“Ocim”), and except as otherwise specified in the Disclosure Schedule, the
Company has no direct or indirect participations and/or interests of any kind in
other entities.

 

8

--------------------------------------------------------------------------------


 

At the Closing Date the Company shall not be part of any put and call or other
shareholders agreement concerning Ocim.

 

5.1.10              Receivables

 

It is acknowledged that point 5.1.10 of the Disclosure Schedule specifies
certain intercompany accounts receivable, which (i) have been past due for more
than 12 months and are expected not to be paid, and (ii) are excluded from the
Seller’s Representations and Warranties (the “Excluded Receivables”).

 

It is further acknowledged that the receivable versus the Spanish distributor
GREYMO S.A., equal to Euro 323,914, shall be included among the Excluded
Receivables.

 

Such Excluded Receivables will be transferred to Seller, pro-soluto, for an
aggregate amount of Euro 1,000 promptly after the Closing Date and effective as
of January 2, 2006, by means of the exchange of letters according to the text
attached hereto as Annex C, it being understood that until such transfer the
Company shall not attempt to collect any of such Excluded Receivables.

 

Except for the Excluded Receivables, all accounts receivable, notes receivable
and other credits of the Company as are reflected in the Financial Statements
and, for the period from October 1, 2005 to the Closing Date, will be reflected
in the Company’s accounting books, are and shall be valid and existing and, to
the best of Seller’s knowledge, are collectable in the ordinary course of
business consistent with past practice.

 

5.1.11              Inventory

 

(a)                                  Point 5.1.11 of the Disclosure
Schedule identifies certain no moving and slow moving inventory items,
respectively defined as products with no sales in the last 24 months and as
products having a turnover not in line with the normal business standards, which
are valued in the aggregate of Euro 1,200,820.69, and for which Buyer
acknowledges that the expected recovery value is lower than the corresponding
book value, net of the relevant provision reflected in the

 

9

--------------------------------------------------------------------------------


 

Company’s Financial Statements, and that the Buyer will not seek
indemnification, pursuant to the Agreement or otherwise, for such difference
(the “Excluded Inventory”).

 

(b)           Without prejudice for the above clause (a):

 

(i)            the quantities of inventory items reflected in the accounting
books (including the Excluded Inventory) are effectively existing, it being
understood that physical differences in inventory items having an aggregate book
value up to a maximum amount of Euro 250,000 (two hundred and fifty thousand)
will not be taken into account; and

 

(ii)           all inventory items (excluding the Excluded Inventory) are
saleable and/or usable.

 

5.1.12              Title to Assets

 

The Company has full legal title to all plants, machinery, equipment, and other
assets reflected in the Financial Statements and in general in the accounting
books of the Company.

 

Except as otherwise specified in the Disclosure Schedule, all such assets owned
by the Company are subject to no liens, pledges, mortgages, encumbrances,
reservations of ownership or rights of any kind of any third parties.

 

All plants, machinery and equipment and the other assets used by the Company are
in good operating conditions as to the use they are destined to, except for the
ordinary wear and tear.

 

5.1.13              Real Property and Leases

 

The Disclosure Schedule contains a true and correct list of each parcel of real
property owned (the “Owned Real Property”) and of each parcel of real property
leased (the “Leased Real Property”) by the Company (as lessor or lessee) and all
liens relating to or affecting any parcel of real property referred to above;
provided that Buyer hereby

 

10

--------------------------------------------------------------------------------


 

acknowledges that: (i) the Company has requested a cadastral search on its real
estate; and (ii) such search shall replace item 5.1.13 of the Disclosure
Schedule, should the results of such search be different from the list provided
in the Disclosure Schedule, along with any other Owned Real Property not
evidenced in the cadastral search. Except as otherwise specified in the
Disclosure Schedule, the Company has good and valid title to the Owned Real
Property and a valid leasehold in the Leased Real Property, in each case free
and clear of any liens. The Owned Real Property is in material compliance with
all applicable provisions of substantive law or public approvals, including
applicable zoning, building and workplace safety and environmental protection
laws and regulations, and, in general, there are no legal or administrative
proceedings pertaining to the Owned Real Property which have not been settled.

 

5.1.14              Intellectual property rights

 

The Disclosure Schedule contains a list of all patents, patent applications,
inventions, trademarks, trade names, copyrights, trade secrets and know-how
presently owned or used by the Company (the “Intellectual Property Rights”),
related to, or necessary for its activity as presently conducted, as well as a
list of all contracts in force of which the Company has granted or obtained the
right to use such Intellectual Property Rights.

 

Such Intellectual Property Rights are free and clear of any pledges, liens,
encumbrances, restrictions or commitments and of rights of any kind of any third
parties.

 

All relevant registrations are in full force and effect and all due
accomplishments and payments related to such registrations have been regularly
performed and paid.

 

No claims or proceedings for infringement of any rights of a third party has
been received, is pending or is known to be threatened against the Company and
none of the products sold by the Company infringes rights of any kind of any
third parties.

 

No intellectual property rights necessary for the activity of the Company as
presently conducted are owned by Seller, either directly or indirectly, provided
however that,

 

11

--------------------------------------------------------------------------------


 

should any such intellectual property rights, after the Closing Date, result to
be the property of Seller, it will be transferred to the Company at no cost.

 

5.1.15              Bank Accounts and Loans

 

All bank accounts maintained by the Company, as well as all loans and/or credit
facilities of the Company, are listed in the Disclosure Schedule.

 

5.1.16              Guarantees given by the Company

 

There are no outstanding bank or other guarantees, letters of patronage and
comfort letters issued by the Company in favour of any third parties.

 

5.1.17              Material Contracts

 

All contracts or agreements, including sale and purchase orders, presently in
force with the Company which are material for it (i.e. of a value higher than
Euro 50,000 unless otherwise specified in the Disclosure Schedule) are listed in
the Disclosure Schedule, and a copy thereof has been provided to Buyer before
the date hereof. For the avoidance of any doubt, Buyer acknowledges that the
Disclosures Schedule lists the current commercial agreements for foreign
countries, including (but not limited to) those with Camstony and Welcon.

 

All contracts or agreements entered into by the Company are fully in force and
effect; to the best of Seller’s knowledge, the Company is not in material breach
under any such contract or agreement, nor has it received any notice of
termination or otherwise implying such termination, and no anticipated
termination or, as to loan agreements, anticipated reimbursement, shall be in
any way caused by the transactions contemplated in the Agreement.

 

5.1.18              Insurance policies

 

The properties and assets of the Company are covered by insurance policies
against such types of risks that as are customary and appropriate In their
industry, copies of

 

12

--------------------------------------------------------------------------------


 

which have been provided to Buyer before the date hereof, and a list of which is
attached to the Disclosure Schedule.

 

Such policies are valid and in force, and there are no damages still to be
liquidated, premiums due and not paid, nor any other unfulfilment or claim in
respect thereof.

 

5.1.19              Taxes

 

The Company is in compliance with all obligations arising from the applicable
laws and regulations in tax matters, customs duties and other fiscal charges.

 

In particular Seller hereby confirms as follows:

 

(a)                                  all direct taxes due have been entirely and
timely paid or adequately reserved for;

 

(b)                                 all indirect taxes payable have been
regularly paid;

 

(c)                                  all withholding taxes have been properly
applied on any relevant revenues, including on accrued interests on loans and
intercompany facilities;

 

(d)                                 all taxes, customs duties, or other fiscal
charges arising in any way whatsoever in relation with any performed
transactions have been regularly paid;

 

(e)                                  all tax declarations required by law to be
filed have been correctly filed with the appropriate authorities; and

 

(f)                                    no tax requests, claims or proceedings
are pending, nor to the best of Seller’s knowledge there are circumstances which
could give rise to such requests, claims or proceedings.

 

5.1.20              Employees

 

(a)                                  The Disclosure Schedule lists the names of
all the employees of the Company, specifying the relevant level, seniority, cash
compensation or salary;

 

13

--------------------------------------------------------------------------------


 

(b)           the employees of the Company are correctly placed in their
respective category and compensated pursuant to the applicable laws and
collective bargaining agreements and the relevant termination indemnity funds
(“Trattamento di Fine Rapporto”), when applicable, have been correctly reserved
for, and there are no other special arrangements for additional compensation;

 

(c)           the Company has filed and performed all declarations, returns and
all the requirements with respect to social security and welfare laws and
regulations.

 

All insurance, social security and welfare charges and contributions due by the
Company have been regularly paid or reserved for;

 

(d)           no claims or proceedings are pending against the Company started
by any of its employees or by the relevant labour or social security
authorities, and in general there is no litigation concerning labour matters
relating to facts preceding the date hereof, nor to the best of Seller’s
knowledge there are circumstances which could give rise to such litigations;

 

(e)           the Company has no collective agreements other than the applicable
“Contratto Collettivo”, nor corporate pension plans or profits sharing
arrangements; and

 

(f)            the Company is in material compliance with all laws and
applicable labour collective agreements respecting employment and employment
practices, terms and conditions of employment, pay equity, wages and hours and
laws.

 

5.1.21     Litigation

 

Except as provided in the Disclosure Schedule, there are no actions, suits,
investigations or proceedings pending or, to the best of Seller’s knowledge,
threatened against

 

14

--------------------------------------------------------------------------------


 

the Company, in any court or before any authorities and/or arbitral or similar
bodies; the Company is not subject to any order, judgment or decree or the like
with any authority; there are no claims pending against the Company, and, to the
best of Seller’s knowledge, there are no circumstances which could give rise to
any of the above, except as otherwise specified in point 5.1.21 of the
Disclosure Schedule, it being expressly understood that the litigation
threatened by the Spanish distributor GREYMO S.A. and the lawsuit with Michael
E. Mahoney (the “Litigations”), which will both remain at the charge of Seller,
which shall exclusively defend such claims, and for which consequently Seller
shall remain liable towards Buyer.

 

5.1.22     Conduct of Business

 

Since October 1, 2005 until the Closing Date the business of the Company has
been and shall be carried, on in the ordinary course.

 

5.1.23     Compliance with laws

 

The Company has complied in all material respects with and is not in default
under or in violation of any law, statute, rule, regulation, order, code,
license, permit, authorization or other provisions relating to it or its
properties and assets or applicable to its business, including in particular,
but not limited to, those concerning fire-fighting, health and security, zoning,
building and environmental matters.

 

In particular the products sold by the Company are in compliance with, and do
not violate, any law and regulation of any country where they are sold.

 

There are no claims, actions, proceedings or orders pending for alleged
violation of the above laws and regulations, including in particular those
relating to product liability, nor to the best of Seller’s knowledge there are
circumstances which could give rise to such claims, actions, proceedings or
orders.

 

5.2          NO DISCLAIMER; NO OTHER REPRESENTATIONS AND WARRANTIES

 

It is expressly agreed that:

 

15

--------------------------------------------------------------------------------


 

(a)           the disclosures made by Seller to Buyer under the Disclosure
Schedule concerning the Litigations; and

 

(b)          any due diligence investigations of any kind made by Buyer on the
Company which have been made before the date hereof,

 

shall not limit or otherwise impair Seller’s Representations and Warranties or
affect the rights of Buyer under the Agreement in any way whatsoever.

 

Except for the representations and warranties expressly contained in this
Article 5, the Seller does not make any representations and warranties (whether
expressed or implied) in connection with the execution and delivery of this
Agreement.

 

ARTICLE 6 - INDEMNIFICATION OBLIGATIONS

 

6.1          INDEMNIFICATION BY SELLER

 

Seller shall indemnify Buyer for:

 

(a)          any loss or damage deriving from the breach of Seller’s
Representations and Warranties set forth in paragraphs 5.1.1, 5.1.2, 5.1.3 and
5.1.4;

 

(b)          any lack of assets or any and all liabilities of the Company,
whether absolute, accrued, contingent or otherwise, existing at the Closing Date
or arising out of any fact, act or omissions occurred on or prior to such date,
to the extent that any such liability is not reflected in the Financial
Statements; and

 

(c)          any and all costs, losses or damages incurred by Buyer and/or the
Company, in connection with any breach of the Seller’s Representations and
Warranties to the extent they are not indemnified pursuant to clauses (a) or
(b) above.

 

The indemnification for the items provided for under clauses (a), (b) and
(c) above, (hereinafter, the “Liabilities”) shall be made upon the following
terms and conditions (the “Indemnification”).

 

16

--------------------------------------------------------------------------------


 

6.2          INDEMNIFICATION BY BUYER

 

Buyer hereby agrees to defend and hold harmless Seller and its partners,
shareholders, managers, officers, directors, employees, agents, successors and
assigns, from and against any damage, liability, loss, claim, suit, proceeding,
cost or expense (including settlement costs, interest, penalties, reasonable
attorneys’ fees or other expenses for investigation or defense) of any actions
or threatened actions occasioned by, resulting from or arising out of any breach
of any of Buyer’s Representations and Warranties (as hereinafter defined).

 

6.3          LIMITATIONS ON SELLER’S INDEMNIFICATION

 

The amount of the Indemnification (the “Amount of the Indemnification”) shall be
equal to the amount corresponding to any Liabilities, increased by direct
financial charges in connection with such Liability, if any, after deduction of:

 

(a)          the amount of the specific reserve fund, if any, posted for the
relevant Liability in the Financial Statements except that (i) the reserve fund
posted for the Excluded Receivables cannot be utilized for any unpaid receivable
and (ii) the reserve fund posted for the Excluded Inventory cannot be utilized
for other inventory items; and

 

(b)          the amount of any contingent assets which should arise with respect
to the Financial Statements and referred to the period of operation of the
Company prior to the Closing Date, except for any plus-values existing in and
capital gains deriving from the sale of fixed assets or inventory items.

 

6.4          THRESHOLD

 

Except for Liabilities concerning tax matters and/or the Litigations, it is
further understood that for any other Liabilities Seller’s Indemnification
obligations shall not arise

 

17

--------------------------------------------------------------------------------


 

until the Amount of Indemnification in the aggregate exceeds Euro 100,000 (one
hundred thousand) (the “Threshold”).

 

Should the amount of the Threshold be exceeded, Seller shall be liable to pay to
Buyer the entire Amount of Indemnification and any subsequent Amount of
Indemnification.

 

6.5          CAP

 

The Parties acknowledge that Seller’s Indemnification obligation, except for
Liabilities concerning the Litigations in no event shall exceed, in the
aggregate, Euro 1,000,000 (one million) or, if deriving from Liabilities
concerning tax matters, Euro 1,250,000 (one million two hundred and fifty
thousand).

 

For the avoidance of doubt, it is hereby specified that in no case the maximum
aggregate liability of the Seller pursuant to the Seller’s Indemnification
obligations arising out of the Liabilities and Liabilities concerning tax
matters shall exceed Euro 1,250,000.

 

6.6          TIME LIMITS

 

The Indemnification obligation of Seller shall apply to any Claim (as
hereinafter defined) made by Buyer within the following time limits:

 

(a)          with respect to the Seller’s Representations and Warranties set
forth in paragraph 5.1.3 for a period of eighteen (18) months after the Closing
Date;

 

(b)          as to Liabilities concerning tax, customs duties, labour and social
security and environmental matters, until expiration of the applicable statute
of limitations; and

 

(c)          eighteen (18) months from the Closing Date as to Liabilities of any
other nature.

 

18

--------------------------------------------------------------------------------


 

6.7          CLAIMS

 

A person entitled to assert a claim for indemnification, (a “Claim” or “Claims”,
as the case may be) under the Agreement (the “Indemnitee”), by sending a written
notice thereof to the other Party (the “Indemnitor”), promptly but in no event
later than 30 (thirty) days after becoming aware of any circumstances giving
rise to the Claim, stating in said notice its nature, basis and, to the extent
practicable, its estimated amount and the following shall apply:

 

(a)          upon receipt of the Claim, the Indemnitor shall have 30 (thirty)
days to submit its objections, if any (the “Objections Term”);

 

(b)          should the Indemnitor fail to give notice thereof within the
Objections Term the Claim shall be considered as finally accepted by the
Indemnitor; and

 

(c)          should, on the contrary, the Indemnitor submit its objection within
the Objections Term, and the Parties would not find an agreement upon such Claim
(the “Agreement on the Claim”) within 30 (thirty) days from the elapsing of the
Objections Term, either Party may have recourse to arbitration as provided for
herein.

 

6.8          THIRD PARTY CLAIMS

 

In case of any proceedings started or claim laid by third parties against the
Company or Buyer which may originate an Indemnification obligation of Seller
pursuant to the Agreement (the “Third Party Claims” or the “Third Party Claim”,
as the case may be), the following shall apply:

 

(a)          Buyer shall promptly, but in no event later than 10 (ten) business
days after becoming aware thereof, inform Seller in writing of the Third Party
Claim;

 

(b)          Seller shall have the right to participate in the defense against
the Third

 

19

--------------------------------------------------------------------------------


 

Party Claim by appointing, at its own expense, its own advisors and/or legal
counsel to defend together with Buyer’s counsel; provided that Seller shall not
be liable for any legal expense incurred by Buyer in connection with defense of
the Third Party Claim; and

 

(c)          any settlement related to said Third Party Claim shall require the
previous written consent of the Seller, which consent shall not be unreasonably
withheld.

 

6.9          PAYMENT OF THE AMOUNT OF INDEMNIFICATION

 

Without prejudice for any provisional payment as specified in paragraph 6.10
below, any Amount of Indemnification due by Seller pursuant to the Agreement
shall be paid to Buyer within 30 days from either:

 

(a)          the elapsing of the Objection Term, should Seller have accepted the
Claim or failed to raise any objection to same;

 

(b)          the date of the Agreement on the Claim;

 

(e)          the date of issuance of an arbitration award as provided for
herein; and

 

(d)          the date of issuance of an arbitration award or of the relevant
court decision, or of the relevant settlement, in case of a Third Party Claim,

 

by means of wire transfer of immediately available funds to the current account
and with the bank as previously indicated by Buyer to Seller in writing.

 

6.10        PROVISIONAL PAYMENTS

 

Seller, if so requested by Buyer, shall have to make available to the Company
the amounts to be paid by same on the basis of tax assessments or other fiscal
orders or judicial or administrative decisions even when only provisionally
enforceable, provided that the Company or Buyer shall reimburse Seller of the
sums subsequently recovered

 

20

--------------------------------------------------------------------------------


 

by the Company or Buyer, net of any taxes at the charge of the Company or Buyer,
if any, in connection with any Amount of Indemnification paid by Seller.

 

6.11        EXCLUSIVE REMEDY

 

Except for claims of fraud or intentional misrepresentation, the indemnities
provided for in this Article 6 shall be the exclusive remedy for breach of the
Seller’s Representations and Warranties in lieu of any other right or remedy
provided by applicable law or otherwise.

 

ARTICLE 7 - BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer hereby represents and warrants to Seller as follows (the “Buyer’s
Representations and Warranties”):

 

(a)          Mase is and Newco will be a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Mase has full right and authority to carry on its activity as now
conducted and to own its properties;

 

(b)          Buyer will have all requisite power and authority to execute and
deliver the Agreement and to fully perform Buyer’s obligations hereunder and to
consummate the transactions contemplated hereby;

 

(c)          Buyer will have taken all actions necessary to authorize execution,
delivery and performance of the Agreement;

 

(d)          Buyer has all requisite financial ability and resources to execute,
deliver and perform its obligations under the Agreement;

 

(e)          all consents, approvals, authorizations and other requirements
provided for by (i) any law, rule or regulation of any government or agency; or
(ii) any judgment, order, writ, decree, permit or license of any court or other

 

21

--------------------------------------------------------------------------------


 

agency or any government; which must be obtained or satisfied by Buyer and which
are necessary for the execution and delivery by Buyer of the Agreement and the
consummation of the transactions contemplated in the Agreement shall have been
obtained and satisfied;

 

(f)           neither the execution and delivery of this Agreement nor the
performance or consummation of the transactions contemplated hereby will
conflict with, or result in a breach or violation of, constitute a default
under, or accelerate the performance provided by the terms of (A) any contract,
agreement, commitment or instrument to which Buyer is a party or by which Buyer
or any of its assets are bound or committed; or (B) Mase or Newco’s certificate
of incorporation, by-laws or other governing instrument.

 

ARTICLE 8 - FURTHER COVENANTS

 

8.1                               GUARANTEE OF THERMADYNE HOLDINGS

 

By executing the Agreement, Thermadyne Holdings unconditionally guarantees the
performance of any and all obligations of Seller under the Agreement and assumes
the further undertakings set forth below.

 

8.2                               GUARANTEE OF MASE

 

By executing the Agreement, Mase unconditionally guarantees the performance of
any and all obligations of Newco under the Agreement.

 

8.3                               AGREEMENTS WITH AFFILIATES OF THE THERMADYNE
GROUP

 

Thermadyne Holdings and Thermadyne Italia shall cause that - on or promptly
after the Closing Date, but in any event effective as of the Closing Date – all
agreements and/or arrangements existing between the Company and any affiliate of
the Thermadyne Group are terminated by mutual agreement with the Company,
provided that (i) any

 

22

--------------------------------------------------------------------------------


 

such affiliate of the Thermadyne Group shall not be entitled to have or to claim
from the Company any indemnification or other payment due by the Company in
connection with such termination; (ii) all outstanding accepted orders existing
at the date hereof shall be completed.

 

It is agreed that, upon such termination, Thermadyne Holdings and Thermadyne
Italia shall use their commercial best efforts so that the affiliates of the
Thermadyne Group reconstitute with the Company new commercial arrangements for
the purchase of products of the Company, at market terms and conditions to be
agreed upon.

 

8.4          INTERIM MANAGEMENT

 

Except as may be expressly permitted by Buyer in writing upon request by Seller,
it being understood that such Buyer’s consent shall not be unreasonably
withheld, Seller shall procure that in the period between the date hereof and
the Closing Date the Company conducts its business in the normal and ordinary
course consistent with past practice without disposing of any material assets,
buying new material assets and/or entering into any extraordinary transaction;
use reasonable efforts to preserve intact its organization; continue in full
force and effect all existing insurance policies; and use all reasonable efforts
to preserve relations with suppliers, customers and others having business
dealings with it in a manner consistent with past practices.

 

8.5          NON COMPETITION

 

Seller undertakes that, after the Closing Date and for a period of at least five
years, it shall not, whether on its own account or in conjunction with or on
behalf of or through any entity, person, firm, company or other organization,
and in any form whatsoever, and whether as a principal, agent, consultant or in
any other capacity whatsoever, directly or indirectly, operate in the field of
the manufacture, marketing or sale of power generators in the territory of
Europe, North and South America and Far East, provided that such non competition
obligation shall not apply to:

 

23

--------------------------------------------------------------------------------


 

(i)         the activity currently operated through Ocim;

 

(ii)        the purchase and sale of products of the Company supplied by it to
affiliates of the Thermadyne Group; and

 

(iii)       occasional not material sales of power generators which Thermadyne
Group may from time to time make to its welding customers as a part of its
existing commitment to service them.

 

It is expressly acknowledged by Seller that the compensation for the above non
competition obligation has been taken into account in the determination of the
Price of the Shares.

 

8.6                               CONFIDENTIALITY

 

Unless compelled to disclose by judicial or administrative orders or by
requirements of law, or disclosed in action or proceeding brought by a Party
hereto in pursuit of its rights or in exercise of its remedies hereunder, each
Party shall, and shall use its best efforts to cause its affiliates and its
officers, employees, counsels, accountants, financial advisors, consultants or
other representatives to, keep confidential the contents of the Agreement and
all documents and information concerning the other Party furnished to it by the
other Party in connection with the Agreement.

 

8.7                               PRESS RELEASES

 

Neither Party shall make any public announcements or issue press releases
without previously agreeing with the other Party the contents and timing
thereof, provided however that each Party may make all announcements and
disclosures that may be required by applicable laws or regulations, previously
consulting, to the extent that it is feasible, the other Party concerning such
announcements and disclosures.

 

24

--------------------------------------------------------------------------------


 

8.8                               COOPERATION

 

The Parties shall render each other their best cooperation to solve any
operational issue which may arise in connection with the Sale and Purchase, and,
in such a framework, will be ready to execute any deed of integration of the
Agreement as may be necessary for the best performance of same.

 

Furthermore, the Buyer shall cooperate with the Thermadyne Group in connection
with the group’s annual audit review for the 2005 fiscal year.

 

ARTICLE 9 - MISCELLANEA

 

9.1                               COSTS

 

Buyer and Seller shall each bear their own expenses, costs and fees (including,
without limitation, brokers, investment bankers, attorneys’ and auditors’ fees)
in connection with the Agreement and the transactions contemplated hereby.

 

The costs associated with the transfer of the Shares (such as notarial fees,
stamp duties and others, if any) shall be as to 2/3 at the charge of Buyer and
as to 1/3 at the charge of Seller.

 

9.2                               SEVERABILITY

 

Should one or more provisions contained herein be invalid or unenforceable in
all or in part under the applicable provisions of law, the invalid or
unenforceable provision(s) shall be severed from the Agreement and the Parties
shall in good faith negotiate and agree to replace such provision(s) with
other(s) having the same or similar economic effect to the maximum extent as
permitted by law.

 

25

--------------------------------------------------------------------------------


 

9.3                               WAIVER

 

Neither Party shall have been deemed to have waived rights arising out of the
Agreement or out of any default or breach hereunder by the other Party, unless
such Party acknowledges such waiver in writing.

 

No waiver of any default or breach of a provision hereof shall be construed as
to constitute a waiver of any further default or breach thereunder, whether
similar or not, or as a waiver of the provisions itself.

 

9.4                               ENTIRE AGREEMENT

 

The Agreement merges and supersedes any previous agreements or understandings
among the Parties, written or verbal, concerning the subject matter hereof,
including but not limited to the Letter of Intent; represents (together with any
documents referred to herein) the entire agreement among the Parties; and may
not be contradicted by evidence of any prior agreement or understanding, whether
written or verbal.

 

9.5                               AMENDMENTS

 

Any modifications or amendments to the Agreement shall only be valid and binding
if in writing and duly signed by the Parties.

 

9.6                               NOTICES

 

Any notice or communication between the Parties in connection with the Agreement
shall be valid if made in writing and delivered in person or sent by registered
letter or telefax confirmed by registered letter, as follows (without prejudice
to future changes communicated in accordance herewith):

 

26

--------------------------------------------------------------------------------


 

if to Buyer, to:

 

Thermadyne Italia Srl

c/o Thermadyne Holdings Corporation

Suite 300, 16052 Swingley Ridge Road

St. Louis, Missouri 63017 (USA)

telefax: 001.636.728.3010

Attention: Ms. Patricia S. Williams

 

copy to:

 

Thermadyne Italia Srl

Mr. Oreste Cazzaniga

Via A. Boito, 12

Monza (Milano), Italy

telefax; 02.96458902

 

if to Seller to:

 

Mase Generators SpA

Via Tortona, 345

Cesena (Forli-Cesena), Italy

telefax: 0547.317555

Attention: Mr. Luigi Foresti

 

Notices delivered in person shall be effective immediately; notices sent by
telefax shall be effective immediately if received on a business day or, if not,
on the first subsequent business day; notices sent by registered letter shall be
effective upon receipt unless the letter merely confirms a previous notice sent
by telefax.

 

9.7                               APPLICABLE LAW

 

The Agreement shall be governed by, and construed in accordance with, the laws
of Italy.

 

27

--------------------------------------------------------------------------------


 

9.8                               ARBITRATION

 

All disputes arising out of or in connection with the Agreement shall be finally
settled under the National Rules of Arbitration of the National and
International Chamber of Commerce of Milan by three arbitrators appointed in
accordance with the said Rules.

 

The arbitrators will issue the award applying the rules of law (i.e. ‘arbitrato
secondo diritto’).

 

The arbitration procedure shall be held in Milan, Italy and the arbitrators,
taking into account the language of the Agreement or of other related documents,
if any, must be fluent in the English language.

 

 

LIST OF ANNEXES

 

Annex A

-

Disclosure Schedule

Annex B/l

-

2004 Financial Statements

Annex B/2

-

Pro-Forma Financial Statements

Annex C

-

Transfer of the Excluded Receivables

 

 

 

THERMADYNE ITALIA S.R.L.

 

MASE GENERATORS S.P.A.

 

 

 

 

 

/s/ Oreste Cazzaniga

 

 

/s/ Luigi Foresti

 

 

(Oreste Cazzaniga)

 

(Luigi Foresti)

 

 

 

 

 

 

 

THERMADNYE HOLDINGS CORPORATION

 

 

 

 

 

/s/ Patricia S. Williams

 

 

 

(Patricia S. Williams)

 

 

 

28

--------------------------------------------------------------------------------